Citation Nr: 1825653	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 50 percent for a service-connected acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001 and June 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim for PTSD and MDD to an acquired psychiatric disorder, to include PTSD and MDD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this appeal must be remanded to further develop the claim and obtain a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

On December 4, 2012, the Veteran received mental health treatment at the McAllen Out Patient Clinic in McAllen, Texas.  The Veteran reported at that time that he had received mental health care from a community psychologist at Summit Mental Health in Austin, Texas, for approximately one year.

A review of the Veteran's claims file does not show any treatment records from Summit Mental Health nor any attempts by the VA to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant updated VA treatment records and associate the same with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Request that the Veteran complete an appropriate VA Form 21-4142, Authorization and Consent to Release Information to VA, for any health care professional that has treated the Veteran for his PTSD and/or MDD between service and the present, including Summit Mental Health in Austin, Texas.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained. 

3.  If any new treatment records, private and/or VA, are added to the claims file, obtain a new medical opinion to determine the nature and severity of the Veteran's acquired psychiatric disorder.  The claims file, including a copy of this Remand, must be reviewed in conjunction with the claim.  If the examiner finds that a psychiatric examination is necessary to render an opinion, one should be scheduled.

A rationale should be given for all opinions and conclusions rendered.

4.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




